Citation Nr: 0829731	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  05-08 121 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD) with probable 
irritable bowel syndrome (IBS), recurrent aphthous ulcers, 
and rectal bleeding.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The veteran had active duty military service from April 2002 
to August 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2003 and December 2003 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in St. Louis, Missouri.  The issue 
before the Board today was remanded in June 2007 for further 
evidentiary and procedural development.  This was 
accomplished, and the Board concludes that it may proceed 
with a decision at this time.


FINDINGS OF FACT

1.  The competent evidence of record fails to show that the 
veteran has bilateral hearing loss that is related to his 
active duty military service.

2.  Throughout this appeal, the veteran's GERD with probable 
IBS is manifested by persistent complaints of heartburn, 
nausea, difficulty swallowing, regurgitation, substernal 
pain, recurrent abdominal distress, alternating diarrhea and 
constipation, occasional aphthous ulcers without facial 
disfigurement or impairment of mastication, and small 
external hemorrhoids causing occasional blood on the toilet 
tissue. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty military service, nor may 
bilateral hearing loss be presumed to have been incurred in 
or aggravated by his service.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007).

2.  The criteria for an initial rating of 60 percent, and no 
more, for GERD with probable IBS, recurrent aphthous ulcers, 
and rectal bleeding, have been met throughout the appeal.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Codes 7346 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  An August 2007 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in August 2003 and August 2007 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, the August 2003 
letter advised the veteran what information and evidence was 
needed to substantiate the claims decided herein.  This 
letter also requested that he provide enough information for 
the RO to request records from any sources of information and 
evidence identified by the veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The August 2007 letter provided this notice to the 
veteran.  

The August 2003 letter was sent to the veteran prior to the 
October and December 2003 rating decisions.  The VCAA notice 
with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  The VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
veteran's claims.  Nevertheless, the Board finds this error 
nonprejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the August 2007 letter fully complied with the requirements 
of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, 
supra, and after the notice was provided the case was 
readjudicated and a May 2008 supplemental statement of the 
case was provided to the veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

With respect to the veteran's claim for a higher initial 
rating for GERD, the Board notes that the Court has issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
regarding the notice required for an increased compensation 
claim.  In Vazquez-Flores, the Court distinguished claims for 
increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for a 
disability, once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 
5103(a) notice has served its purpose, and its application is 
no longer required because the claim has already been 
substantiated.  See Dingess, 19 Vet. App. at 490-91, aff'd by 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  As such, in the 
instant case, a discussion of whether sufficient notice has 
been provided for an increased compensation claim as 
discussed in Vazquez-Flores is not necessary.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service treatment records are associated with 
the claims folder, as well as all relevant VA treatment 
records.  The veteran indicated during this appeal that there 
existed outstanding treatment records from the Richards 
Gebaur Air Force Base for July and September 2003.  A request 
was made for any treatment records pertaining to the veteran; 
yet, in July 2007, the facility responded indicating that the 
veteran was only seen once during the year 2003, in 
September, and that such record was no longer available and 
should have been associated with his service treatment 
records.  As this record is not in the veteran's service 
treatment records, it appears that it is unavailable, and the 
Board is satisfied that the July 2007 response demonstrates 
that further attempts to obtain this treatment record would 
be futile.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claims.  

Finally, the veteran was afforded VA examinations with 
respect to all of the issues decided herein.  The Board 
acknowledges the veteran's representative's assertion that 
the September 2003 VA audiological examination failed to 
address the effects of the veteran's hearing loss on his 
ability to function under ordinary conditions of life.  Such 
concerns, however, have more to do with rating the severity 
of any hearing loss, and in the present case, service 
connection has not yet been established for this disability.  
Furthermore, if this contention is an attempt to challenge 
the validity of determining hearing loss for VA disability 
purposes, the Court expressly upheld the regulatory 
definition of hearing loss prescribed in 38 C.F.R. § 3.385 in 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  There is 
nothing to indicate that any of the VA examinations provided 
during this appeal are inadequate for their specific 
purposes; thus, a remand for a new examination would only 
unnecessarily delay this appeal further with no benefit 
flowing to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. Service Connection for Hearing Loss

The veteran asserts that he is entitled to service connection 
for bilateral hearing loss as a result of in-service noise 
exposure to gunfire with hearing protection.  See September 
2003 VA Examination Report.  In support of his claim he 
submitted a lay statement from his wife which indicates that 
he did not have hearing problems prior to entering the Army 
in 2002 and that he now needs things repeated often.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Additionally, certain chronic disabilities, such as hearing 
loss (as an organic disease of the nervous system), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. § 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2007). 

The veteran's service treatment records show that he 
underwent annual audiogram testing during service due to 
routine noise exposure.  See, e.g., Hearing Conservation 
Report.  Furthermore, pertinent to the veteran's assertions 
of worsening hearing during service, a May 2003 audiogram 
demonstrated a "significant threshold shift" in his right 
ear at 3000 Hertz.  Such evidence, the Board concludes, is 
sufficient evidence that the veteran incurred acoustic trauma 
during service.  However, as discussed below, there is no 
competent evidence of hearing loss for VA purposes during or 
after service.  As such, service connection is not warranted. 

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385 (2007), which provides that impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet App 
155 (1993).

The veteran underwent audiometric testing in September 2002 
and May 2003 during service.  Only the results of the May 
2003 audiogram will be reported here as it represents the 
worst hearing during service.  Pure tone thresholds for the 
veteran's hearing was recorded as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
25
15
10
LEFT
15
20
20
15
15

The Court has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that threshold levels of above 20 
decibels indicate at least some degree of hearing loss.  
Hensley, 5 Vet. App. at 157.  However, while the above 
audiogram therefore demonstrates some degree of hearing loss, 
it does not show hearing loss sufficient to meet the 
definition of a "hearing loss disability" for VA 
compensation purposes.  See 38 C.F.R. § 3.385.

More recently, in September 2003, the veteran underwent 
audiometric testing.  The pure tone thresholds were recorded 
as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
25
20
20
LEFT
15
25
25
20
20

Maryland CNC speech recognition test scores were reported as 
100 percent for both ears.  As above, the veteran's pure tone 
threshold results demonstrate some degree of hearing loss, 
but not enough to meet the criteria for a current bilateral 
hearing loss disability for VA benefit purposes.  Id.  
Similarly, there is no competent medical evidence of a 
Maryland CNC speech recognition score that demonstrates a 
current hearing loss disability for VA benefit purposes.  Id.  
The remaining record does not contain any additional 
audiometric testing with which to evaluate the veteran's 
current hearing loss.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  
Therefore, while the Board is sympathetic to the veteran's 
own statements that he suffers from hearing loss as a result 
of his military noise exposure, he does not demonstrate 
hearing loss of a severity sufficient to satisfy the 
regulatory requirements for a current hearing loss 
disability.  

VA has interpreted the term "disability" under 38 U.S.C.A. 
§ 1110 to mean something more specific for claims based on 
hearing loss.  Furthermore, the Court has upheld this 
refinement of the term.  Palczewski, supra.  The veteran as a 
lay person is not competent to provide evidence regarding the 
clinical status of his current hearing capability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
Board must rely upon the objective results of an authorized 
audiological examination under 38 C.F.R. § 3.385 to determine 
whether the veteran has bilateral hearing loss that qualifies 
as a current disability.  See Colvin v. Derwinski, 1 Vet. 
App. 174, 175 (1991).  

Other than the veteran's contentions, the record contains no 
competent evidence of a current diagnosis of a bilateral 
hearing loss disability.  As the preponderance of the 
evidence is against a finding that the veteran has a 
bilateral hearing loss disability for VA purposes, the 
veteran's claim for service connection must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

II. Increased Rating for GERD

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

The veteran is currently assigned a 10 percent disability 
rating for GERD with probable IBS, recurrent aphthous ulcers, 
and rectal bleeding pursuant to 38 C.F.R. § 4.114, Diagnostic 
Code 7319-7346 (2007).  The Board observes that in the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2007).  The hyphenated 
diagnostic code in this case therefore indicates that 
irritable colon syndrome under Diagnostic Code 7319 is the 
service-connected disorder and that hiatal hernia is the 
predominant residual condition.  

Under Diagnostic Code 7346, a 60 percent rating is warranted 
when there are symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent rating is warranted when there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  Finally, a 10 percent rating is warranted when there 
are two or more of the symptoms for the 30 percent evaluation 
of less severity.  

After review of the competent evidence of record, the Board 
concludes that the veteran's GERD and IBS meets the criteria 
for a 30 percent disability rating, and no higher, under the 
specific criteria of Diagnostic Code 7346.  In this regard, 
medical evidence dated throughout this appeal reflects that 
the veteran's disability is manifested by persistent 
complaints of heartburn, nausea, dysphagia, regurgitation, 
and substernal pain.  See, e.g., Notice of Disagreement 
received March 9, 2004; VA Outpatient Record dated December 
10, 2002; VA Primary Care Record dated March 22, 2004; VA 
Gastroenterology Clinic Record dated January 23, 2008; VA 
Gastroenterology Clinic Record dated April 30, 2008; April 
2008 VA Examination Report.  The Board acknowledges that the 
veteran had at least one episode of hematemesis, a symptom 
more consistent with a 60 percent rating, while still serving 
on active duty.  See Emergency Treatment Record dated January 
1, 2003.  And while the veteran continues to experience 
vomiting on a less than weekly basis, there is no indication 
that such vomiting involves blood.  See April 2008 VA 
Examination Report.  Furthermore, while vomiting is also a 
symptom contemplated by the 60 percent rating criteria, the 
competent medical evidence does not demonstrate any material 
weight loss, melena, or moderate anemia, symptoms also 
contemplated by the criteria for a 60 percent rating.  See 
38 C.F.R. § 4.114, Diagnostic Code 7346.  

Despite the fact that the veteran's disability picture does 
not most closely approximate the criteria for a 60 percent 
initial rating under Diagnostic Code 7346, the Board 
nevertheless finds that such rating is warranted for his 
service-connected disability.  In this regard, the veteran 
has multiple service-connected digestive disorders, namely, 
GERD and hiatal hernia (Diagnostic Code 7346), and IBS 
(Diagnostic Code 7319).  Generally, separate disabilities are 
rated separately.  However, VA regulations prohibit combining 
ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 
7345 to 7348, inclusively, due to the inherent overlapping of 
symptomatology related to the abdomen.  See 38 C.F.R. 
§§ 4.14, 4.113, 4.114 (2007).  VA regulations also state 
though that "[a] single evaluation will be assigned under 
the diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
evaluation."  38 C.F.R. § 4.114.  

In the present case, the Board notes that the medical 
evidence reflects that the veteran's service-connected IBS 
has been characterized throughout this appeal by alternating 
diarrhea and constipation.  See, e.g., April 2008 VA 
Examination Report.  There is also competent evidence of 
persistent abdominal distress.  See, e.g., VA Acute Medical 
Care Record dated January 3, 2003; VA Form 9 received March 
10, 2005; April 2008 VA Examination Report.  Such 
symptomatology, which is not contemplated by Diagnostic Code 
7346, is consistent with severe irritable colon syndrome 
under Diagnostic Code 7319.  38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2007).  Therefore, resolving all doubt in the 
veteran's favor, the Board concludes that the 30 percent 
rating criteria contemplated by Diagnostic Code 7346, while 
accurately describing his GERD symptoms, does not fully 
capture the severity of his overall digestive disability 
picture.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990); 38 U.S.C.A. § 5107(b) (West 2002).  As such, pursuant 
to 38 C.F.R. § 4.114, the Board finds that his rating should 
be elevated to the next higher evaluation, which is 60 
percent.  

In sum, the Board concludes that the veteran's service-
connected GERD with probable IBS, aphthous ulcers, and rectal 
bleeding, is most productive of symptomatology warranting a 
60 percent disability rating under 38 C.F.R. § 4.114.  This 
rating represents the highest possible rating under 
Diagnostic Codes 7319 and 7346, which represent the 
predominant disorders of the veteran's digestive disability.  
Regardless, consideration has been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher initial rating for the veteran's service-
connected digestive disorder under another diagnostic code.  
Moreover, a review of the record, to include the medical 
evidence, fails to reveal any additional functional 
impairment warranting separate compensable ratings.  
Specifically, the Board notes that the veteran's disability 
picture involves aphthous ulcers and external hemorrhoids in 
addition to the previously-discussed GERD and IBS.  The 
diagnostic codes for these disabilities (Diagnostic Codes 
7200 and 7336) are not included in the list of digestive 
ratings which may not be combined; thus, the Board has 
considered whether separate compensable ratings may be 
assigned for such symptomatology.  

With respect to the veteran's aphthous ulcers (or canker 
sores), a separate compensable rating is not warranted 
because Diagnostic Code 7200 directs VA to rate on the basis 
of disfigurement and impairment of function of mastication.  
38 C.F.R. § 4.114, Diagnostic Code 7200 (2007).  Neither the 
veteran nor his wife or friend have asserted that his 
aphthous ulcers have led to facial disfigurement or that such 
ulcers impair his ability to chew.  Similarly, the 
contemporaneous medical evidence of record and the VA 
examination reports do not support such findings.  

The veteran's wife submitted a lay statement in which she 
describes the veteran's bowel movements as characterized by a 
large amount of blood.  See Lay Statement by H.B. dated June 
22, 2007.  However, the veteran's treatment records reveal a 
different picture.  In this regard, the veteran reported only 
"occasional blood on the toilet tissue" at an April 2008 
gastroenterology appointment, and a "small amount" of 
rectal bleeding at the April 2008 VA examination.  
Furthermore, a September 2007 colonoscopy report indicates 
that the veteran has "small external hemorrhoids."  VA 
Gastroenterology Colonoscopy Procedure Report dated September 
24, 2007; see also VA Gastroenterology Clinic Record dated 
January 23, 2008.  

While the Board does not doubt the veteran's wife's concerns 
about the amount of blood she has witnessed in her husband's 
stools, the Board notes that it places more weight on the 
objective clinical findings reported than subjective 
statements by the veteran and his wife or friend when rating 
disabilities.  See Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991) (determining the credibility of evidence is a function 
for the Board).  Moreover, the Board places more weight on 
the veteran's statements regarding his symptomatology as 
reported to his physicians as there is no reason for him not 
to be completely frank and honest in such statements.  
Therefore, the Board finds that the veteran's "small" 
external hemorrhoids are manifested by no more than 
occasional blood on the toilet tissue, and are therefore best 
characterized as no more than mild to moderate.  Such 
symptomatology is more consistent with a noncompensable (zero 
percent) rating under Diagnostic Code 7336.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336. 

In light of the above, the Board finds that the veteran is 
entitled to a 60 percent disability rating for GERD with 
probable IBS, aphthous ulcers, and rectal bleeding, for the 
entire period of this appeal.  As the Board has granted the 
maximum applicable disability rating for the entire period of 
this appeal, staged ratings need not be discussed.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In sum, the 
preponderance of the evidence is against the assignment of a 
higher initial rating and/or the assignment of separate 
ratings for aphthous ulcers or rectal bleeding (external 
hemorrhoids).  Consequently, the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); Gilbert, supra.

	
ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to an initial rating of 60 percent, and no 
higher, is granted for GERD with probable IBS, aphthous 
ulcers, and rectal bleeding, for the entire period of this 
appeal.


____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


